Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 19, 2019

                                      No. 04-19-00119-CV

                  INFINITY COUNTY MUTUAL INSURANCE COMPANY,
                                    Appellant

                                                v.

                                       Michael TATSCH,
                                           Appellee

                  From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 12977
                         Honorable N. Keith Williams, Judge Presiding


                                         ORDER
          Appellee’s motion to dismiss this appeal for want of jurisdiction is carried with the
appeal.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court